                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE

 RICHARD KEMNER,                                          )
                                                          )          Case No. 3:19-cv-20
          Plaintiff,                                      )
                                                          )          Judge Travis R. McDonough
 v.                                                       )
                                                          )          Magistrate Judge H. Bruce Guyton
 COMMISSIONER OF SOCIAL                                   )
 SECURITY ADMINISTRATION,                                 )
                                                          )
          Defendant.                                      )


                                                      ORDER



         On February 12, 2020, United States Magistrate Judge H. Bruce Guyton filed his report

and recommendation (Doc. 24) pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil

Procedure 72(b). In his report and recommendation, Magistrate Judge Guyton recommended

that Plaintiff Richard Kemner’s petition for writ of injunction (Doc. 4), motion for default

judgment (Doc. 9), and motion for summary judgment (Doc. 17) be denied. (See generally Doc.

24.) Magistrate Judge Guyton also recommended that Defendant’s motion for summary

judgment (Doc. 22) be granted. (Doc. 24.)

         Neither party filed objections to Magistrate Judge Guyton’s report and recommendation.1

Nevertheless, the Court has conducted a reviewed the report and recommendation, as well as the

record, and it agrees with Magistrate Judge Guyton’s well-reasoned conclusions.



1
  Magistrate Judge Guyton specifically advised the parties that they had 14 days in which to object to the report and
recommendation and that failure to do so would waive his right to appeal. (Doc. 24, at 33); see Fed. R. Civ. P.
72(b)(2); see also Thomas v. Arn, 474 U.S. 140, 148-51 (1985) (noting that “[i]t does not appear that Congress
intended to require district court review of a magistrate’s factual or legal conclusions, under a de novo or any other
standard, when neither party objects to those findings”). Even taking into account the three additional days for
         Accordingly:

                  The Court ACCEPTS and ADOPTS Magistrate Judge Guyton’s findings of
                   fact, conclusions of law, and recommendations pursuant to 28 U.S.C. §
                   636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure (Doc. 24);

                  Plaintiff’s petition for writ of injunction (Doc. 4), motion for default judgment
                   (Doc. 9), and motion for summary judgment (Doc. 17) are DENIED;

                  Defendant’s motion for summary judgment (Doc. 22) is GRANTED; and

                  The decision of the Commissioner is AFFIRMED.

SO ORDERED.

                                                      /s/ Travis R. McDonough
                                                      TRAVIS R. MCDONOUGH
                                                      UNITED STATES DISTRICT JUDGE




service provided by Fed. R. Civ. P. 6(d), the period in which the parties could timely file any objections has now
expired.


                                                         2
